30 U.S. 479 (____)
5 Pet. 479
THE BANK OF THE UNITED STATES, PLAINTIFF IN ERROR
vs.
GEORGE B. MARTIN, DEFENDANT IN ERROR.
Supreme Court of United States.

Mr Chief Justice MARSHALL delivered the opinion of the Court.
This is a writ of error to a judgment rendered in the court of the United States for the district of Alabama, dismissing a suit brought by the Bank of the United States in that court, for want of jurisdiction. Consequently, the jurisdiction of that court presents the only question to be considered.
The act, which establishes a district court in the state of Alabama, declares that the judge thereof "shall in all things have and exercise the same jurisdiction and powers which were by law given to the judge of the Kentucky district, under an act entitled, "An act to establish the judicial courts of the United States," and an act entitled, "An act in addition to the act entitled `An act to establish the judicial courts of the United States,'" approved the second of March 1793.
The 10th section of the judiciary act provides, "that the *480 district court in Kentucky shall, besides the jurisdiction aforesaid, have jurisdiction of all other causes, except appeals and writs of error hereinafter made cognizable in a circuit court, and shall proceed therein in the same manner as a circuit court."
The 11th section of the same act describes the jurisdiction of the circuit court. A bank of the United States did not then exist; and it was determined by this court in the case of the Bank of the United States vs. Deveaux, "that the courts of the United States could not take jurisdiction of actions brought by the bank, unless the declaration contained averments which enabled the court to look behind the corporate character of the plaintiff." The judicial act, not having given the circuit courts jurisdiction over causes instituted by the bank of the United States, cannot be construed to have given that jurisdiction to the district court of Kentucky. Of course, it has not been conferred on the district court of Alabama, by the act establishing that court. Neither has it been conferred by the act establishing the bank of the United States.
The judgment is affirmed with costs.
This cause came on to be heard on the transcript of the record from the district court of the United States for the southern district of Alabama, and was argued by counsel. On consideration whereof, it is the opinion of this court that there was no error in the judgment of the said district court in dismissing this cause for want of jurisdiction. Whereupon, it is considered, ordered, and adjudged by this court, that the judgment of the said district court in this cause be, and the same is hereby affirmed, without costs.